Per Curiam.
Defendant, H. F. Murray, Ltd., doing business as Flannery’s Car Hire (hereinafter H. F. Murray), appeals by leave granted from the circuit court’s order denying its motion for accelerated judgment. GCR 1963, 116.1(1).
Upon a review of the record and briefs, including the affidavits submitted by the parties, we find that the plaintiff failed to carry her burden of establishing the facts necessary to create personal jurisdiction over defendant H. F. Murray. International Shoe Co v Washington, 326 US 310; 66 S Ct 154; 90 L Ed 95 (1945); Khalaf v Bankers & Shippers Ins Co, 404 Mich 134; 273 NW2d 811 (1978); Avery v American Honda Motor Car Co, 120 Mich App 222; 327 NW2d 447 (1982); MCL 600.715; MSA 27A.715.
The trial court erred in failing to grant accelerated judgment to defendant H. F. Murray.
Reversed and remanded.